Title: To James Madison from Caesar Augustus Rodney, 10 May 1807
From: Rodney, Caesar Augustus
To: Madison, James



My Dear Sir,
Wilmington May 10th. 1807

I received this morning your letters with the papers enclosed for Mr. Jackson.  You will see by the inclosed letters to the President my opinion of the depositions & the use I contemplate making of them.
The President writes me that he will be at Washington by the 16. Inst. so that my letters must not go on to him, but wait his arrival at the seat of Government.  Our friend Mr. Jackson merits great commendation for the zeal & promptitude he has displayed in executing the task assigned him.  With great esteem I remain Dr. Sir Yours Very Resply & Sincerely

C. A. Rodney

